DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a controller configured to cause the loudspeakers to generate control sounds” in lines 11-12. It is unclear how, or if, these control sounds relate to the previously recited control sound generated by each loudspeaker (claim 1 line 9). For examination purposes, the control sounds in lines 11-12 are interpreted as the same control sounds in line 9.
	Claim 2 recites “an upper limit wavenumber qs is a volume velocity of the loudspeakers” in lines 5-6. It is unclear whether qs is meant to be an upper limit wavenumber or a volume velocity. As best understood in light of the claims and specification (specification, page 10; also s is the volume velocity; for examination purposes, the claim is interpreted as such.
	Claims 4-6 each recite “the one or more reference microphones are arranged at a position away from the rotor blades at a predetermined distance on the central axis” in lines 1-3. It is unclear how multiple reference microphones (in the case that more than one reference microphone is used) can be located at the same point on the central axis. Furthermore the specification discloses one or more microphones, and a formula for determining the predetermined distance of one microphone (page 7 line 20-page 8 line 11), and alternatively arranging the microphones in a circle (page 23 lines 10-23) but does not describe how a predetermined distance on the central axis is used for a plurality of microphones. Therefore, as best understood in light of the specification, claims 4-6 refer to a predetermined distance for one microphone.
Claim 7 recites “the reference microphones are arranged at θa to make the following close to a minimum value” in lines 12-14. The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, without defining the limits of the term “close,” one of ordinary skill in the art would not be able to determine exactly how close the value must be to a minimum value. 
	Claims 3, 8, and 9 are rejected by virtue of their dependency.


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Burdisso et al. (US 5,355,417) and Gliebe (US 5,478,199).
Regarding claim 1, each of Burdisso and Gliebe discloses a system for reducing rotor/stator interference noise comprising a plurality of blades and stator blades, a plurality of loudspeakers arranged on a circle that has a center positioned on the central axis of the rotor, one or more reference microphones, and a controller configured to cause the loudspeakers to generate control sounds based on signals acquired by the one or more reference microphones.
Burdisso, Gliebe, and the prior art of record, alone or in combination, fail to disclose, teach, or suggest the attenuation level being represented by Formula 1 in claim 1, with X being represented by Formula 2 in claim 1, “where a is a length of the rotor blades, b is a radius of the circle, r = a / b, k is an upper limit wavenumber, and j0 is a spherical Bessel function, and the r is selected based on a preset att, the X, and the k, the preset att being determined as a target noise attenuation level.” Furthermore, there is no teaching, suggestion, motivation, or rationale for one of ordinary skill in the art to use the claimed formulas in the systems of Burdisso and Gliebe absent impermissible hindsight.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745